—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Washington County) to review a determination of the Superintendent of Great Meadow Correctional Facility which found petitioner guilty of violating a prison disciplinary rule.
Petitioner challenges a determination finding him guilty of violating the prison disciplinary rule prohibiting inmates from refusing a direct order. Contrary to petitioner’s assertion, the *882detailed misbehavior report constitutes substantial evidence to support the determination that petitioner disobeyed a direct order to lock in his cell (see, Matter of Faraldo v Senkowski, 275 AD2d 833). Petitioner’s differing version of events presented a credibility issue for resolution by the Hearing Officer (see, Matter of Bell v Leary, 275 AD2d 834).
Cardona, P. J., Mercure, Crew III, Spain and Mugglin, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.